Exhibit 99.1 For Immediate Release Emergent Group Inc. Reports Record Second Quarter Sales and EPS of $0.07 Profit Decline Due to Transition to New and More Profitable Technology SUN VALLEY, Calif.(PRIMENEWSWIRE)—August 14, 2007—Emergent Group Inc. (OTC BB:EMGP.OB- News), a leading provider of mobile medical lasers and surgical equipment, announced results for the second quarter ended June 30, 2007.Revenues for the quarter increased 8% to a record $4,331,488 as compared to revenues of $3,993,211 for the same period in 2006.Net income decreased to $361,204 or $0.07 per basic share for the second quarter as compared to net income of $549,807 or $0.10 per basic share for the same period in 2006. Bruce J. Haber, Emergent Group Chairman and CEO said, “The Company continued to perform extremely well in the second quarter as we transitioned our BPH platform (Benign Prostatic Hyperplasia, approximately 24% of sales) to a new and more profitable technology.Although we again recorded record revenues,” Mr. Haber added, “the decline in profit is attributable to our decision to sacrifice short term profit to position Emergent for longer-term growth in BPH and other technologies.The newer BPH laser and other technologies provide a significantly larger margin of profitability to the Company.” “We are confident,” Mr. Haber continued, “that the added expenses related to this transition are behind us and we look forward to resuming our long-term trend of both increased revenues and profits”. About Emergent Group Inc. Emergent Group Inc. through its wholly owned subsidiary, PRI Medical Technologies, Inc. (“PRI Medical”) provides mobile laser and surgical equipment on a per procedure basis to hospitals, out-patient surgery centers, and physicians' offices. Surgical equipment is provided to customers along with technical support personnel to ensure that such equipment is operating correctly. PRI Medical currently offers its services in California, Nevada, Colorado, Utah and Arizona. For product and other information, visit PRI Medical’s website, http://www.primedical.net. Forward-Looking Statements: Statements in this news release may contain forward-looking statements within the meaning of Section 27A of the U.S. Securities Act of 1993 and Section 21E of the Securities Exchange Act of 1934. Such statements may involve various risks and uncertainties, some of which may be discussed in the Company's most recent report on Form 10-KSB and subsequently filed SEC reports. There is no assurance any forward-looking statements will prove accurate, as actual results and future events could differ materially from those presently anticipated. Investor Contact:Bruce J. Haber (914) 235-5550, x12 e-mail:bhaber@primedical.net Emergent Group Inc. and Subsidiaries Condensed Consolidated Balance Sheet June 30,2007 ASSETS (Unaudited) Current assets Cash $ 1,076,253 Accounts receivable, net of allowance for doubtful accounts of $19,478 2,312,442 Inventory 460,499 Prepaid expenses 212,013 Deferred tax assets 905,400 Total current assets 4,966,607 Property and equipment, net of accumulated depreciation andamortization of $5,216,079 4,139,020 Goodwill 1,120,058 Other intangible assets, net of accumulated amortization of$143,960 122,326 Deposits and other assets 112,662 Total assets $ 10,460,673 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Current portion of capital lease obligations $ 991,180 Current portion of notes payable 106,227 Accounts payable 531,904 Accrued expenses and other liabilities 1,104,913 Total current liabilities 2,734,224 Capital lease obligations, net of current portion 2,209,323 Notes payable, net of current portion 50,445 Total liabilities 4,993,992 Minority interest 452,038 Shareholders' equity Preferred stock, $0.001 par value, non-voting 10,000,000 shares authorized, no shares issued and outstanding - Common stock, $0.04 par value, 100,000,000 shares authorized 5,555,881 shares issued and outstanding 222,232 Additional paid-in capital 14,787,551 Accumulated deficit (9,995,140 ) Total shareholders' equity 5,014,643 Total liabilities and shareholders' equity $ 10,460,673 Emergent Group Inc. and Subsidiaries Condensed Consolidated Statements of Income (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Revenue $ 4,331,488 $ 3,993,211 $ 8,714,296 $ 7,984,028 Cost of goods sold 2,623,649 2,362,269 5,190,753 4,801,949 Gross profit 1,707,839 1,630,942 3,523,543 3,182,079 Selling, general, and administrative expenses 1,099,876 986,092 2,188,100 1,962,420 Income from operations 607,963 644,850 1,335,443 1,219,659 Other income (expense) Interest expense (59,798 ) (42,503 ) (111,602 ) (89,244 ) Gain on disposal of property and equipment 112 1,390 8,214 2,690 Other income, net 21,872 45,663 36,092 76,240 Total other income (expense) (37,814 ) 4,550 (67,296 ) (10,314 ) Income before provision for income taxes and minority interest 570,149 649,400 1,268,147 1,209,345 Provision for income taxes (39,510 ) (9,972 ) (95,412 ) (33,836 ) Income before minority interest 530,639 639,428 1,172,735 1,175,509 Minority interest in income of consolidated limited liability companies (169,435 ) (89,621 ) (294,420 ) (161,707 ) Net income $ 361,204 $ 549,807 $ 878,315 $ 1,013,802 Basic earnings per share $ 0.07 $ 0.10 $ 0.16 $ 0.19 Diluted earnings per share $ 0.06 $ 0.09 $ 0.15 $ 0.17 Basic weighted average shares outstanding 5,551,558 5,459,200 5,480,253 5,456,127 Diluted weighted-average shares outstanding 5,874,849 5,805,504 5,802,259 5,802,431
